Illinois Official Reports

                               Appellate Court



                  In re Estate of Kleine, 2015 IL App (2d) 150063



Appellate Court    In re ESTATE OF NANCY KLEINE (Richard Calkins, as
Caption            Administrator of the Estate of Nancy Kleine, Plaintiff-Appellee, v.
                   Alden Park Strathmoor, Inc., and Alden Park Strathmoor, LLC,
                   Defendants-Appellants).



District & No.     Second District
                   Docket No. 2-15-0063



Filed              April 28, 2015



Decision Under     Appeal from the Circuit Court of Winnebago County; No. 14-L-79;
Review             the Hon. J. Edward Prochaska, Judge, presiding.




Judgment           Certified question answered; cause remanded.




Counsel on         Lisa A. Jensen, of Jensen Law Office, LLC, of Rockford, for
Appeal             appellants.

                   Lynne Plum Duffey, of Law Offices of Craig L. Manchik &
                   Associates, of Chicago, for appellee.
     Panel                      JUSTICE SPENCE delivered the judgment of the court, with opinion.
                                Justices McLaren and Jorgensen concurred in the judgment and
                                opinion.




                                                   OPINION

¶1          Defendants, Alden Park Strathmoor, Inc., and Alden Park Strathmoor, LLC, petitioned for
       leave to appeal under Illinois Supreme Court Rule 308 (eff. Feb. 26, 2010), asking that we
       answer the question of whether the relation-back doctrine applied to the amended pleadings,
       filed after the action’s limitations period had run, of plaintiff, Richard Calkins. For the reasons
       set forth herein, we answer the question in the affirmative: the amended pleadings related back
       to the timely filed complaint.

¶2                                          I. BACKGROUND
¶3         Nancy Kleine passed away on March 26, 2012, prior to the filing of this action. Her probate
       estate (the Estate) was opened September 28, 2012, and an order appointing Calkins as the
       special administrator of the Estate was entered January 7, 2013, with letters of office filed the
       same day.
¶4         Jim Kleine initiated this action on March 18, 2014, filing a three-count complaint that
       alleged violations of the Nursing Home Care Act (210 ILCS 45/1-101 et seq. (West 2012)),
       negligence under the Illinois Survival Act (755 ILCS 5/27-6 (West 2012)), and wrongful death
       under the Illinois Wrongful Death Act (Act) (740 ILCS 180/1 et seq. (West 2012)). Calkins
       was not named as a plaintiff. Jim brought the suit individually and as special administrator of
       the Estate. However, Jim was not special administrator of the estate until March 20, 2014,
       when the court granted his motion to be appointed special administrator.
¶5          Jim filed a first amended complaint on June 9, 2014, after he and defendants entered an
       agreed order to dismiss count I (Nursing Home Care Act violation) without prejudice. The
       amended complaint did not add Calkins as a plaintiff.
¶6          On July 17, 2014, defendants filed a motion to dismiss pursuant to section 2-619 of the
       Code of Civil Procedure (735 ILCS 5/2-619 (West 2012)). In their motion to dismiss, they
       argued that the appointment of Jim as special administrator of the Estate was void because
       letters of office for the Estate had already issued for Calkins and thus the court lacked
       jurisdiction to appoint Jim. On July 23, 2014, the trial court entered an order granting
       defendants’ motion to dismiss and allowing Calkins 14 days to file an amended complaint.
¶7         On August 8, 2014, Calkins, now as plaintiff, filed a second amended complaint, as special
       administrator of the Estate.1 On August 18, defendants moved to dismiss the second amended
       complaint on the basis that it was filed after the relevant limitations period had run and did not
       relate back to the original complaint. On October 17, 2014, the trial court denied defendants’
       motion to dismiss and ordered that they answer plaintiff’s second amended complaint.

            The amended complaint was actually entitled “1st Amended Complaint at Law,” but we note, as
             1

       did the trial court in its October 17, 2014, order, that the amended complaint was incorrectly captioned.

                                                       -2-
¶8         On October 30, 2014, defendants filed a motion to reconsider or, in the alternative, for
       leave to file an interlocutory appeal pursuant to Illinois Supreme Court Rule 308. In their
       motion, defendants argued that the recently decided case of Pirrello v. Maryville Academy,
       Inc., 2014 IL App (1st) 133964, directly applied to this case and supported that plaintiff’s
       second amended complaint did not relate back to the original complaint. On December 29,
       2014, the trial court denied defendants’ motion to reconsider and granted their motion for an
       interlocutory appeal. On January 8, 2015, the trial court found that the order involved a
       question of law for which there were substantial grounds for difference of opinion and that an
       immediate appeal would materially advance the ultimate termination of the litigation. The
       court certified the following question:
                   “Whether the relation back doctrine applies when a wrongful death and survival
               action is timely filed by an improperly appointed special administrator, who was
               appointed pursuant to the Act despite the fact that letters of office had already issued,
               pursuant to the Probate Act, to another person who did not bring the action nor
               substitute in as plaintiff within the statute of limitations?”
¶9         We granted defendants’ petition for leave to appeal.

¶ 10                                           II. ANALYSIS
¶ 11        Our review of a certified question on permissive interlocutory appeal is governed by
       Illinois Supreme Court Rule 308 (eff. Feb. 26, 2010). Barbara’s Sales, Inc. v. Intel Corp., 227
       Ill. 2d 45, 57 (2007). Illinois Supreme Court Rule 308 provides an avenue for permissive
       appeal of an interlocutory order where the trial court finds that the order involves a question of
       law for which there is substantial ground for difference of opinion and that an immediate
       appeal from the order may materially advance the ultimate termination of the litigation. Walker
       v. Carnival Cruise Lines, Inc., 383 Ill. App. 3d 129, 133 (2008). On appeal pursuant to Rule
       308, we are limited to the question certified by the trial court, and the question must be one of
       law, which we review de novo. Barbara’s Sales, Inc., 227 Ill. 2d at 58; In re Estate of Williams,
       366 Ill. App. 3d 746, 748 (2006).
¶ 12        Here, the trial court found that its order involved a question of law for which substantial
       grounds for difference of opinion exist and that resolution of the issue would materially
       advance the ultimate termination of the litigation. However, plaintiff argues that the certified
       question meets neither of these two requirements for a Rule 308 appeal.
¶ 13        First, we address the material-advancement-of-the-litigation prong. Plaintiff argues that
       the certified question is deficient in that it does not mention what amendment the court found
       to have related back, nor does it mention that it was undisputed that the amendment arose out
       of the same transaction or occurrence. Plaintiff continues that, because the question is
       improper and incomplete, its answer cannot materially advance the litigation. We disagree that
       the question is improper or incomplete. First, it is clear that the impetus for the appeal is
       whether the second amended complaint relates back to the original complaint. Second, we
       decide questions of law on Rule 308 appeals, not whether the law was correctly applied to the
       specific facts. See Walker, 383 Ill. App. 3d at 133. We may not address whether the amended
       complaint arose out of the same transaction or occurrence as the original. That is a fact
       question, which the trial court properly did not attempt to certify. Rather, we may answer only
       the certified question of law, which, fairly construed, is whether an amended complaint relates
       back to the original, timely filed complaint where the original complaint was filed by an

                                                   -3-
       improperly appointed special administrator under the Act and the amended complaint
       substituted in the properly appointed administrator as plaintiff after the limitations period had
       run. We find that resolution of this issue could materially advance the litigation because, if we
       answer in the negative, defendants’ motion to dismiss should have been granted.
¶ 14       Next, we address the substantial-grounds-for-difference-of-opinion prong. Plaintiff argues
       that no substantial ground exists, but he acknowledges that, as defendants assert, the certified
       question has not been directly addressed by us or our supreme court. Defendants begin their
       argument with the premise that the appointment of a special administrator under the Act, such
       as Jim’s appointment here, is void where no prior letters of revocation issued for the duly
       appointed administrator, here, plaintiff. See, e.g., Relf v. Shatayeva, 2013 IL 114925, ¶ 52
       (“[I]n the context of the Wrongful Death Act [citation], courts have concluded that
       appointment of a special administrator after a petition for issuance of letters of office has been
       filed is void.”). Thus, defendants continue, any relation back of the amended complaint would
       be to a void filing. They argue that the certified question presents an issue distinguishable from
       that in cases where the identities of the plaintiffs did not change but only their capacities. In
       circumstances such as those here, only the administrator of an estate has the authority to bring
       an action on behalf of the estate. See, e.g., Kubian v. Alexian Brothers Medical Center, 272 Ill.
       App. 3d 246, 252 (1995). Defendants ask: “If the properly appointed administrator under the
       Probate Act is the only person who can bring a cause of action on behalf of an estate and such
       administrator does not file any claim within the limitations period, how can the actions of
       someone without power to sue on behalf of the estate act to preserve the cause of action?”
       (Emphasis in original.) Accordingly, we will consider the issue because of its novelty and the
       intuitive appeal of defendants’ arguments.
¶ 15       Turning to the certified question itself, defendants argue that the relation-back doctrine
       does not apply where only one person owns a cause of action and that person does not file a
       complaint within the limitations period. Defendants rely on three cases for support.
¶ 16       First, defendants cite In re Estate of Mankowski, 2014 IL App (2d) 140154. There, a widow
       filed suit against her late husband’s caregivers. Id. ¶ 1. The plaintiff filed her complaint against
       the defendants in March 2011, but in September 2013 she filed a motion seeking leave to file a
       petition for her appointment as special administrator of the estate and for that appointment to
       relate back to the original filing. Id. ¶¶ 4-5. The defendants moved to dismiss the case on the
       basis that, because the original complaint was improperly filed and void, the trial court never
       had subject matter jurisdiction over the claims and thus the appointment could not relate back
       to the original complaint. Id. ¶ 6. The trial court denied the defendants’ motion to dismiss and
       appointed the plaintiff as special administrator in order to continue prosecuting the action.
       Id. ¶ 7.
¶ 17       On appeal, we held that “[a]lthough plaintiff in her individual capacity could not maintain a
       wrongful death suit [citation], it was not subject to dismissal; the trial court’s appointment of
       plaintiff as special administrator ‘cured’ this procedural defect.” Id. ¶ 47. We continued that,
       because the plaintiff was “an identifiable, real person, and not a fictional entity,” the trial court
       could appoint her as special administrator of the estate, the suit was not a nullity, and subject
       matter jurisdiction existed. Therefore, the trial court was right to deny the defendants’ motion
       to dismiss; the appointment of the plaintiff cured the only defect in the original, timely
       complaint, and she was not required to file an amended complaint after her appointment as
       special administrator. Id. ¶¶ 49, 51. The plaintiff was the “only party by whom and in whose

                                                     -4-
       name the suit could be brought.” Id. ¶ 52. In a special concurrence, Justice Zenoff reached the
       same outcome via an alternative rationale, relying on Pavlov v. Konwall, 113 Ill. App. 3d 576,
       578-79 (1983), which held that the relation-back doctrine applied where an improperly
       appointed administrator was not properly appointed until after the limitations period for the
       wrongful-death complaint had run. Mankowski, 2014 IL App (2d) 140154, ¶ 72 (Zenuff, J.,
       concurring). Justice McLaren specially concurred in both rationales.
¶ 18       Defendants argue that, because we held that the plaintiff was the only person who could
       bring the cause of action, Mankowski supports their position, because here plaintiff was the
       only person with the authority to bring the original complaint. Defendants continue that
       Mankowski demonstrates that relation back is allowed when the plaintiff’s capacity changes as
       long as the plaintiff is the only person who could inhabit that capacity. However, defendants
       argue, we should not infer from this that the relation-back doctrine applies when the change is
       to the plaintiff’s identity, not his capacity, and when another person properly holds the
       necessary capacity to sue.
¶ 19       Second, defendants cite Pirrello, 2014 IL App (1st) 133964. In Pirrello, the plaintiff sued
       the defendant, a facility for young people with behavioral and mental health issues, for
       damages she incurred while a resident at the facility. Id. ¶¶ 3-4. The defendant filed a motion
       for partial summary judgment, arguing that the plaintiff was not entitled to recover damages
       incurred from the date of her accident to when she turned 18. Id. ¶ 5. The defendant argued that
       the plaintiff was covered by her father’s health insurance at the time of her injuries and that her
       bills for her injuries were sent to her father and submitted to his insurance. Id. ¶ 6. The
       plaintiff’s father never assigned his claim for recovery of those expenses under the Rights of
       Married Persons Act, commonly known as the Family Expense Act (750 ILCS 65/15(a)(1)
       (West 2008)), nor did he have any intention of joining her lawsuit. Pirrello, 2014 IL App (1st)
       133964, ¶ 6. In response to the defendant’s motion, the plaintiff sought leave to file an
       amended complaint adding her father as a plaintiff and asserting a claim under the Family
       Expense Act, although the applicable limitations period had run. Id. ¶ 7. The trial court denied
       her motion to file an amended complaint and granted partial summary judgment for the
       defendant, finding that any claim under the Family Expense Act was time-barred. Id. ¶ 8.
¶ 20       On appeal, the plaintiff argued that her father’s claim under the Family Expense Act would
       relate back to the date she filed her original, timely complaint, because it arose out of the same
       transaction or occurrence, that is, her personal injuries. Id. ¶ 15. In affirming the trial court, the
       First District held that the relation-back doctrine did not apply, because the plaintiff never
       owned the cause of action under the Family Expense Act and that cause of action arose not out
       of her personal injuries but out of a separate and distinct occurrence, that is, her father’s
       responsibility under the Family Expense Act to pay her medical bills. Id. ¶¶ 19-20. Because the
       plaintiff’s father, as the owner of the cause of action, did not assert the claim within the
       limitations period, the trial court properly held that the claim was time-barred. Id. ¶ 20.
¶ 21       Defendants analogize the Pirrello situation to the situation here as follows. Because Jim
       did not own the cause of action on behalf of the Estate, as the Pirrello plaintiff did not own her
       father’s cause of action under the Family Expense Act, the complaint could not be amended to
       add the owner after the limitations period had run. Plaintiff was the sole owner of the right to
       sue on behalf of the Estate, just as in Pirrello the plaintiff’s father had the sole right to assert a
       claim derived from the Family Expense Act. Finally, the Pirrello court found that the
       plaintiff’s attempt to assert the claim owned by her father was a legal nullity and that her

                                                     -5-
       proposed amendment to the complaint would not cure that defect, because the father’s claim
       was time-barred. Id. ¶ 19. Likewise, here, Jim did not have the authority to assert the original
       claim on behalf of the Estate and it was a nullity, and amending the complaint to add plaintiff
       could not cure the defect, because the limitations period had run.
¶ 22        Third, defendants cite Kubian, 272 Ill. App. 3d 246. In Kubian, the plaintiff’s husband was
       taken to the defendants’ medical center, and he died upon being transferred by the defendant to
       its hospice care unit. Id. at 248. The husband’s daughter from another marriage opened his
       estate as executor, and during the pendency of his estate the plaintiff signed an agreement
       waiving her rights in the estate and ratifying an antenuptial agreement, which itself stated that
       she would not make a claim as to any part of the estate and that she waived certain rights in the
       estate. Id. at 249. The plaintiff filed a wrongful-death suit in her individual capacity during the
       pendency of the estate, but the daughter did not bring a wrongful-death claim before the estate
       closed. Id.
¶ 23        We held that the trial court did not err in granting the defendants’ motion to dismiss the
       wrongful-death claim. Id. at 250. In reaching our holding, we found that the relation-back
       doctrine did not apply to the wrongful-death claim, for several reasons: (1) the daughter had
       the sole authority to control any litigation on behalf of the estate; (2) the Act would not allow
       an appointment of a special administrator, because the estate had assets of approximately
       $33,000 (see 740 ILCS 180/2.1 (West 1992) (a necessary condition for appointment of special
       administrator is that the estate not have an asset beyond a cause of action arising under the
       Act)); and (3) letters of office had already issued by the time the plaintiff filed suit, and thus the
       trial court did not have the authority under the Act to appoint a special administrator. Kubian,
       272 Ill. App. 3d at 252. “The ‘relation back’ doctrine [did] not, therefore, cure the plaintiff’s
       procedural miscues.” Id. However, this logic did not apply to the plaintiff’s loss-of-consortium
       claim, which was a common-law cause of action, and we ultimately let the plaintiff proceed on
       that claim. Id. at 252-57.
¶ 24        Defendants argue that Kubian, along with Mankowski and Pirrello, provides a basis to
       answer the certified question in the negative. We disagree, finding that none of the three cases
       provides such a basis.
¶ 25        First, Mankowski does not aid defendants. In Mankowski, we held that the plaintiff’s
       amended complaint did relate back to the original complaint. Mankowski, 2014 IL App (2d)
       140154, ¶ 56. The plaintiff filed her original complaint in her individual capacity but later the
       trial court granted her motion to be appointed as special administrator of the estate. Id. ¶¶ 6-7.
       We held that her amended complaint, which grew out of the same transaction or occurrence
       that was set out in the original complaint and which properly reflected her capacity as special
       administrator, related back to the original complaint that she filed only in her individual
       capacity. Id. ¶ 56. The logic of that case supports, rather than contradicts, the notion that an
       amended complaint can relate back when the plaintiff in the original complaint lacked the
       authority to sue under the Act.
¶ 26        Next, Pirrello presents a distinguishable situation from that posed by the certified question
       before us. There, the plaintiff sought to amend her complaint to bring a claim under the Family
       Expense Act, after the limitations period had run, but the claim did not arise out of the same
       transaction or occurrence as did the plaintiff’s original claim. The plaintiff’s original claim
       arose when she was personally injured while a resident at the defendant’s facility, whereas her
       father’s Family Expense Act claim arose out of his obligation to pay his daughter’s medical

                                                     -6-
       bills. Pirrello, 2014 IL App (1st) 133964, ¶¶ 12, 19 (father’s claim was not a claim for
       damages resulting from plaintiff’s personal injuries but was a “separate and distinct” claim for
       her medical expenses under the Family Expense Act). The resolution of the certified question
       before us depends not on whether the amended complaint arises out of the same transaction or
       occurrence–the question implicitly assumes that–but instead on whether a change in
       parties–from a party without the capacity to sue to a party with the capacity to sue–precludes
       relation back under the Act. Accordingly, Pirrello, which held that the relation-back doctrine
       did not allow the plaintiff to amend her complaint to add a separate and distinct cause of action
       after the limitations period had run, does not support defendants’ position in the resolution of
       the question before us.
¶ 27        Finally, Kubian presented a situation similar to that here but with one crucial difference: In
       Kubian, the plaintiff attempted in her amended complaint to be appointed as special
       administrator of her husband’s estate despite an administrator already having been appointed,
       whereas here the question asks whether it was proper to substitute Calkins, the already
       appointed administrator, as plaintiff. Relation back did not apply in Kubian because under the
       Act, once letters of office issued to the deceased’s daughter, the court had no power to appoint
       the plaintiff as special administrator in order to prosecute her claim. Kubian, 272 Ill. App. 3d at
       252. Therefore, the determinative issue in Kubian was not actually the relation-back doctrine,
       because relation back, even if it theoretically applied, could not “cure the plaintiff’s procedural
       miscues,” that is, the court could not appoint the plaintiff as special administrator to prosecute
       her amended claim whether the amended claim was timely or not. Id.
¶ 28        In contrast to Kubian is the First District’s holding in Pavlov, 113 Ill. App. 3d 576, which
       we adopted in Mankowski. In Pavlov, the plaintiff filed a complaint under the Act on behalf of
       the deceased’s estate. Id. at 577. The plaintiff filed his original complaint the same day he
       moved to be appointed as administrator of the estate, but his appointment was defective
       because it was made upon his motion and he was not entitled to recovery under the Act. Id. The
       defendant therefore moved to dismiss the complaint, and the court granted the dismissal but
       later vacated it and reinstated the cause. The plaintiff filed an amended complaint but it was
       stricken. Id.
¶ 29        Approximately nine months after the filing of the original complaint–and after the
       two-year limitations period had run–the plaintiff was properly appointed administrator of the
       estate, and he subsequently filed his second amended complaint, making substantially the
       same allegations as in the original. Id. The trial court denied the defendant’s motion to dismiss
       but certified the following question for appeal: “ ‘Does a proper appointment of an
       administrator relate back to the initial filing of a complaint under the Wrongful Death Act?’ ”
       Id.
¶ 30        In answering the question, the court noted that the relation-back doctrine was included in
       the Code of Civil Procedure “to implement the legislative intent to preserve causes of action
       including those sounding in wrongful death against loss by reason of technical rules of
       pleading.” Id. at 578. In light of the purpose of the relation-back doctrine, the court held that
       the plaintiff’s second amended complaint related back to the filing of the original complaint.
       Id. at 578-79. The court reasoned that both complaints made substantially the same allegations
       and arose out of the same transaction or occurrence and that the estate was always named as the
       interested party. Id. at 579. Moreover, the fact that the plaintiff was not properly named
       administrator until after the limitations period had run was “a technical consideration” that

                                                    -7-
       “should not prevent the cause from being decided on its merits in furtherance of justice.” Id.
       Further, the court rejected the argument that the failure to meet certain conditions precedent
       under the Act, in particular that the action be brought in the name of the personal representative
       of the deceased, warranted dismissal of the amended complaint. Id. at 580. Rather, the court
       noted, an amendment may relate back to a timely filed complaint in order to cure a defective
       pleading that did not set forth a condition precedent under the Act. Id.; see Redmond v. Central
       Community Hospital, 65 Ill. App. 3d 669, 676-77 (1978).
¶ 31       Further problematic for defendants’ position is Boatmen’s National Bank of Belleville v.
       Direct Lines, Inc., 167 Ill. 2d 88 (1995). There, a father filed three amended wrongful-death
       complaints on behalf of his deceased daughter’s estate, with the original complaint filed within
       the limitations period. Id. at 91, 103. The father sued in his capacity as special administrator of
       the estate and sought damages on behalf of the decedent’s “ ‘next in kin.’ ” Id. at 91. It was
       later discovered, however, that the decedent had been married and therefore her parents were
       not “ ‘next in kin’ ” within the meaning of the Act. Id. A corporate administrator, Boatmen’s
       National Bank of Belleville, was subsequently appointed special administrator of the estate
       and filed the fourth through ninth amended complaints. Id. at 93-96. The action went to trial on
       the ninth amended complaint, and Boatmen’s secured a jury verdict for $2,500. Id. at 96. On
       appeal, however, the Fifth District reversed the judgment in a split decision, with the majority
       finding that the ninth amended complaint, which was filed outside of the limitations period, did
       not relate back to the original complaint. Id. at 97.
¶ 32       Our supreme court reversed the appellate court, reasoning that the original complaint
       informed the defendant of the nature of the underlying cause of action, that it was brought on
       behalf of the decedent’s next of kin, and that the amended complaint did not change the nature
       of the suit, which was an action to recover for the wrongful death of the decedent. Id. at 105.
       Therefore, the amended complaint grew out of the same transaction or occurrence as the
       original, and allowing relation back furthered the legislative intent of preserving a cause of
       action against loss by overly technical application of the rules of pleading. Id. In its analysis,
       the supreme court also cited approvingly the American Law Reports:
               “ ‘By the weight of authority, the addition as parties plaintiff in an action under the
               wrongful death statutes, of persons who might have instituted the action, is not
               regarded as the beginning of a new action by such additional plaintiffs as regards the
               statute of limitations.’ ” Id. (quoting C.T. Drechsler, Annotation, Change in Party After
               Statute of Limitations Has Run, 8 A.L.R.2d 6, 47 (1949)).
¶ 33       After considering these cases and the relation-back statute itself (735 ILCS 5/2-616 (West
       2012)), we answer the certified question in the affirmative: The relation-back doctrine applies
       to an amended wrongful-death and survival complaint where the original complaint was timely
       filed by an improperly appointed special administrator and the amended complaint substituted
       in the properly appointed administrator after the limitations period had run. The situation
       presented by the certified question is similar to that in Pavlov, where the court found that the
       amended complaint related back because the amended complaint made substantially the same
       allegations and arose out of the same transaction or occurrence, the estate was always listed as
       an interested party, and technical rules of pleading should not preclude resolving the case on its
       merits. The main difference between Pavlov and the question before us is that in Pavlov no
       person was properly appointed as administrator until after the limitations period had run,
       whereas here a proper administrator was timely appointed but not added as a plaintiff until

                                                    -8-
       after the limitations period had run. Yet, for purposes of the Act, the Pavlov plaintiff had the
       same authority to file the original complaint as Jim did: none.
¶ 34       Moreover, defendants’ reliance on Mankowski is misplaced, as Mankowski supports
       permitting relation back here. There, we found that the plaintiff was allowed to amend her
       complaint to add her capacity as the properly appointed special administrator and that the
       amended complaint related back to her original, timely complaint. The main difference
       between Mankowski and the situation here is the same difference present in Pavlov: in
       Mankowski, there was no special administrator appointed within the limitations period but the
       plaintiff was eventually appointed administrator, whereas here a proper administrator was
       timely appointed but not added as plaintiff until after the limitations period had run.
¶ 35       We see no reason why these differences should affect our application of the relation-back
       doctrine, and we stand by the holdings in Pavlov and Mankowski. Pavlov, Mankowski, and this
       case are all similar in that all the amended complaints added a proper plaintiff after the
       limitations period. The relation-back doctrine allows amendments if (1) the original complaint
       was timely filed, and (2) the cause of action grew out of the same transaction or occurrence set
       out in the original, timely complaint. 735 ILCS 5/2-616(b) (West 2012); see Boatmen’s
       National Bank of Belleville, 167 Ill. 2d at 101-02 (relation back allowed if two requirements
       are met: the original pleading was timely filed and the original and amended pleadings grew
       out of the same transaction or occurrence). While section 2-616(b) allows relation back if these
       two conditions are met, section 2-616(a) describes the amendments that may be made “any
       time before final judgment,” which include changing the cause of action, adding defenses, or
       “introducing any party who ought to have been joined as plaintiff.” 735 ILCS 5/2-616(a) (West
       2012). Moreover, we “liberally construe the requirements of section 2-616(b) in order to allow
       the resolution of litigation on the merits and to avoid elevating questions of form over
       substance.” Boatmen’s National Bank of Belleville, 167 Ill. 2d at 102. Therefore, we hold that
       whether the amended complaint added a new party or the same party in a new capacity does
       not affect our relation-back analysis. To hold otherwise would be inconsistent with the purpose
       of the relation-back doctrine and would elevate the technical rules of pleading above our
       interest in resolving cases on the merits.
¶ 36       Accordingly, we reject defendants’ argument and answer the certified question in the
       affirmative.

¶ 37                                        III. CONCLUSION
¶ 38      We have answered the certified question in the affirmative. That is, the relation-back
       doctrine applies to an amended complaint under the Act, where the original complaint was
       timely filed by an improperly appointed special administrator and the amended complaint
       substituted in the properly appointed administrator after the limitations period had run. We
       remand the cause to the trial court for further proceedings.

¶ 39      Certified question answered; cause remanded.




                                                  -9-